                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TERENCE LEE ROBINSON,                              Case No. 18-cv-02945-HSG (PR)
                                                        Plaintiff,
                                   7
                                                                                            ORDER OF PARTIAL DISMISSAL
                                                 v.                                         WITH LEAVE TO AMEND
                                   8

                                   9     J. SCHRAG, et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          Plaintiff, a California state prisoner incarcerated at Pelican Bay State Prison (“PBSP”) and
Northern District of California
 United States District Court




                                  13   proceeding pro se, filed a civil rights complaint under 42 U.S.C. § 1983. His original complaint

                                  14   was dismissed with leave to amend. Plaintiff has filed a first amended complaint, which is now

                                  15   before the Court for review under 28 U.S.C. § 1915A.

                                  16                                               DISCUSSION

                                  17   A.     Standard of Review

                                  18          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  19   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  20   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  22   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  23   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  24   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  26   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  27   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  28   42, 48 (1988).
                                   1   B.     Legal Claims

                                   2          According to the amended complaint, on September 6, 2016, while housed in Unit 2, Cell

                                   3   210 at PBSP, defendant correctional sergeant J. Schrag ordered two of his correctional officers to

                                   4   “get [plaintiff’s] arms.” Defendant correctional officer A. Maylin proceeded to use unnecessary

                                   5   force by pinning plaintiff’s right arm to the ground, with no resistance on plaintiff’s part.

                                   6   Defendant correctional officer T. Gray proceeded to use unnecessary force by pinning plaintiff’s

                                   7   left arm to the ground, with no resistance on plaintiff’s part. Defendant correctional officer J.

                                   8   Taylor then placed plaintiff on the cell floor with such force that both arms of plaintiff’s

                                   9   eyeglasses broke off. Taylor then placed his entire body on the length of plaintiff’s body and put

                                  10   plaintiff in a headlock. Plaintiff attempted no resistance as he was then choked on the cell floor.

                                  11   Taylor eventually stopped choking plaintiff at the direction of another officer.

                                  12          Plaintiff was charged with battery on a peace officer. At his disciplinary hearing,
Northern District of California
 United States District Court




                                  13   defendant senior hearing officer J. Pieren found plaintiff guilty despite a lack of evidence.

                                  14          Excessive force: An Eighth Amendment violation may occur when prison officials

                                  15   “maliciously and sadistically use force to cause harm,” but “not every malevolent touch by a

                                  16   prison guard or official gives rise to an Eighth Amendment violation.” Hudson v. McMillian, 503

                                  17   U.S. 1, 9 (1992). “The Eighth Amendment’s prohibition of ‘cruel and unusual’ punishments

                                  18   necessarily excludes from constitutional recognition de minimis uses of physical force, provided

                                  19   that the use of force is not of a sort ‘repugnant to the conscience of mankind.’” Id. (citation

                                  20   omitted).

                                  21          Giving the pro se amended complaint the liberal construction to which it is entitled,

                                  22   plaintiff has stated a cognizable Eighth Amendment claim as against defendants Schrag, Maylin,

                                  23   Gray, and Taylor for using excessive force.

                                  24          Disciplinary proceedings: An inmate has a federally-protected right to due process if he is

                                  25   deprived of a liberty interest of real substance. See Sandin v. Conner, 515 U.S. 472, 477-87

                                  26   (1995). An interest of “real substance” will generally be limited to freedom from restraint that

                                  27   imposes an “atypical and significant hardship on the inmate in relation to the ordinary incidents of

                                  28   prison life” or “will inevitably affect the duration of [a] sentence.” Id. at 484, 487. A prisoner
                                                                                          2
                                   1   complaining about his placement in administrative segregation and/or disciplinary segregation

                                   2   must first allege facts showing that he was deprived of a protected liberty interest, i.e., suffered an

                                   3   atypical and significant hardship (e.g., a long-term SHU placement) or lost time credits that will

                                   4   inevitably affect the duration of his sentence.1 Identifying a constitutionally-protected liberty

                                   5   interest is only the first step; the prisoner also must identify the procedural protections not

                                   6   provided to him when he was deprived of that constitutionally-protected liberty interest to state a

                                   7   claim. The procedural protections required in a prison disciplinary proceeding include written

                                   8   notice, time to prepare for the hearing, a written statement of decision, allowance of witnesses and

                                   9   documentary evidence when not unduly hazardous, and aid to the accused where the inmate is

                                  10   illiterate or the issues are complex. See Wolff v. McDonnell, 418 U.S. 539, 564-67 (1974). There

                                  11   also must be some evidence to support the decision, see Superintendent v. Hill, 472 U.S. 445, 454

                                  12   (1985), and the information that forms the basis for prison disciplinary actions must have some
Northern District of California
 United States District Court




                                  13   indicia of reliability, see Cato v. Rushen, 824 F.2d 703, 704-05 (9th Cir. 1987).

                                  14          If the procedurally protected liberty interest of which the prisoner is deprived during the

                                  15   disciplinary process is restored during the prison administrative appeal process, the prisoner does

                                  16   not have a due process claim. See Frank v. Schultz, 808 F.3d 762, 763-64 (9th Cir. 2015)

                                  17   (summary judgment properly granted to defendants on due process claim where prisoner filed a

                                  18   successful administrative appeal which led to the removal of the incident report from his file and

                                  19   the forfeited credits were restored).

                                  20          The amended complaint fails to state a claim for a due process violation. First, plaintiff

                                  21   does not identify the discipline that was imposed, so it cannot be determined whether any federal

                                  22   right to due process was implicated. Second, plaintiff does not allege the particular procedural

                                  23   protection(s) he was not provided before he was deprived of the liberty interest. Plaintiff will be

                                  24   given a second opportunity to amend so that he can identify the deprivation of a protected liberty

                                  25

                                  26   1
                                         If a prisoner asserts that he was deprived of a constitutionally-protected liberty interest because
                                  27   prison officials imposed discipline that caused him to lose time credits and the loss of those time
                                       credits will inevitably extend his stay in prison, he must assert his due process claim in a petition
                                  28   for writ of habeas corpus rather than a civil rights complaint. See Nettles v. Grounds, 830 F.3d 922,
                                       932-33 (9th Cir. 2016) (en banc).
                                                                                           3
                                   1   interest he experienced and identify each procedural protection he did not receive in connection

                                   2   with his disciplinary proceedings, if he can do so truthfully.

                                   3                                             CONCLUSION

                                   4          For the foregoing reasons, the Court orders as follows:

                                   5          1.      The amended complaint states a cognizable Eighth Amendment claim against

                                   6   PBSP defendants J. Schrag, A. Maylin, T. Gray, and J. Taylor.

                                   7          2.      The due process claim against J. Pieren is dismissed with leave to amend, as

                                   8   indicated above, within thirty (30) days from the date of this order. The pleading must include

                                   9   the caption and civil case number used in this order (18-2945 HSG (PR)) and the words SECOND

                                  10   AMENDED COMPLAINT on the first page. The Clerk of the Court shall send plaintiff a blank

                                  11   civil rights form along with his copy of this order.

                                  12          Plaintiff is advised that a second amended complaint supersedes the original complaint and
Northern District of California
 United States District Court




                                  13   first amended complaint. “[A] plaintiff waives all causes of action alleged in the original

                                  14   complaint which are not alleged in the amended complaint.” London v. Coopers & Lybrand, 644

                                  15   F.2d 811, 814 (9th Cir. 1981). Defendants not named in an amended complaint are no longer

                                  16   defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). This means plaintiff

                                  17   must repeat his excessive force allegations in the second amended complaint if he files a second

                                  18   amended complaint.

                                  19          3.      If plaintiff does not wish to file a second amended complaint, he shall so inform the

                                  20   Court within thirty (30) days from the date of this order. Failure to file a second amended

                                  21   complaint within the designated time and in compliance with this order will result in the Court

                                  22   proceeding only on the excessive force claims found cognizable above.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 10/29/2018

                                  25

                                  26
                                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                                    United States District Judge
                                  28
                                                                                         4
